Exhibit 10.2

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

CHANGE OF CONTROL AGREEMENT by and between Idera Pharmaceuticals, Inc., a
Delaware corporation (the "Company"), and < Name> (the "Executive"), dated as of
<Date>.

 

WHEREAS, the Board of Directors of the Company (the "Board"), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Company.  The Board believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive's full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations;

 

WHEREAS, the Executive was [hired/has served] as <> of the Company with a start
date of <>;

 

WHEREAS, in recognition of the Executive’s [hiring/serving] as <>, the Company
and Executive now desire to enter into this Severance and Change of Control
Agreement, which is consistent with the change of control and severance
protection provided to the Company’s most senior officers (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

 

1.    Certain Definitions.

a)    The "Effective Date" shall be the first date during the "Change of Control
Period" (as defined in Section 1(b)) on which a Change of Control
occurs.  Anything in this Agreement to the contrary notwithstanding, if the
Executive's employment with the Company is terminated or the Executive ceases to
be an officer of the Company prior to the date on which a Change of Control
occurs, and it is reasonably demonstrated that such termination of employment
(1) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (2) otherwise arose in connection
with or in anticipation of the Change of Control, then for all purposes of this
Agreement the "Effective Date" shall mean the date immediately prior to the date
of such termination of employment.  If prior to the Effective Date, the
Executive’s employment with the Company terminates, then the Executive shall
have no further rights under this Agreement, except with respect to benefits
under Section 6(e), if applicable, or unless such termination of Employment was
in anticipation of the Change of Control in which case the termination shall be
deemed to have occurred after the consummation of the Change of Control.  

 

b)    The "Change of Control Period" is the period commencing on the date hereof
and ending on December 31, 2018 provided, that commencing on December 31, 2017
and each December 31 thereafter (each such date to be referred to as the
“Renewal Date”), the term of this Agreement shall automatically be extended,
without any further action by the Company or





 

--------------------------------------------------------------------------------

 



the Executive, so as to terminate two years from such Renewal Date; provided,
however that if the Company shall give notice in writing to the Executive at
least thirty (30) days prior to a Renewal Date (the “Pending Renewal Date”),
stating that the Change of Control Period shall not be extended, then the Change
of Control Period shall expire two years from the Pending Renewal Date.

 

2.    Change of Control.  For the purpose of this Agreement, a "Change of
Control" shall mean the occurrence of any of the following events:

a)    Change in the composition of the Board over a period of thirty-six
consecutive months or less such that a majority of the members of the Board
ceases to be comprised of individuals who are Continuing Members; for such
purpose, a "Continuing Member" shall mean an individual who is a member of the
Board on the date of this Agreement and any successor of a Continuing Member who
is elected to the Board or nominated for election by action of a majority of
Continuing Members then serving on the Board;

b)    any merger or consolidation that results in the voting securities of the
Company outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 60% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such merger or consolidation;

c)    any sale of all or substantially all of the assets of the Company;

d)    the complete liquidation or dissolution of the Company; or

e)    the acquisition of "beneficial ownership" (as defined in Rule 13d-3 under
the Exchange Act) of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities (other than
through a merger or consolidation or an acquisition of securities directly from
the Company) by any "person," as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company;
provided however that, where applied to compensation subject to Section 409A of
the Internal Revenue Code and the guidance issued thereunder (“Section 409A”),
any acceleration of or change in payment shall only apply (if required by
Section 409A) if the Change in Control is also a change in control event
described in Treasury Regulation 1.409A-3(i)(5).

 

3.    Employment Period.  Subject to the terms and conditions hereof, the
Company hereby agrees to continue the Executive in its employ, and the Executive
hereby agrees to remain in the employ of the Company, for the period commencing
on the Effective Date and ending on the last day of the twenty-fourth month
following the month in which the Effective Date occurs (the "Employment
Period").

 

4.    Terms of Employment.

a)    Position and Duties.

i.    During the Employment Period, (A) the Executive's position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive's services shall be





-2-

--------------------------------------------------------------------------------

 



performed at the location where the Executive was employed immediately preceding
the Effective Date or any office or location less than 35 miles from such
location.

 

ii.    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive's reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement.  It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date.

 

b)    Compensation.

i.    Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary ("Annual Base Salary"), which shall be paid at no less than a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable to the Executive by the Company and its affiliated companies in
respect of the twelve-month period immediately preceding the month in which the
Effective Date occurs.  During the Employment Period, the Annual Base Salary
shall be reviewed at least annually and shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
awarded in the ordinary course of business to other peer executives of the
Company and its affiliated companies.  Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement.  Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased.  As used in this Agreement, the term "affiliated
companies" includes any company controlled by, controlling or under common
control with the Company.

 

ii.    Annual Bonus.  In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Employment Period, an annual
cash  bonus (the "Annual Bonus"; which shall include, without limitation, any
annual cash bonus plan or program provided to Executive or any other similar
plan) in cash at least equal to the greatest of (a) the average (annualized for
any fiscal year consisting of less than twelve full months or with respect to
which the Executive has been employed by the Company for less than twelve full
months) bonus  paid or that has been earned and accrued, but unpaid to the
Executive by the Company and its affiliated companies in respect of the three
fiscal years immediately preceding the fiscal year in which the Effective Date
occurs, (b) the Annual Bonus paid for the fiscal year





-3-

--------------------------------------------------------------------------------

 



immediately preceding the fiscal year in which the Effective Date occurs, or (c)
the 100 percent target bonus payout amount determined in accordance with the
terms of the Company’s bonus plans for senior executives for the fiscal year
immediately preceding the Effective Date, the fiscal year in which the Effective
Date occurs or any fiscal year following the Effective Date and prior to the
then current fiscal year, whichever is highest (the “Target Bonus”).  Each such
Annual Bonus shall be paid no later than the 15th day of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to any nonqualified plan of the Company.  Notwithstanding
anything herein to the contrary, any portion of Annual Base Salary or Annual
Bonus electively deferred by the Executive pursuant to a qualified or a
non-qualified plan shall be included in determining the Annual Base Salary and
Annual Bonus.  If the fiscal year of any successor to this Agreement, as
described by Section 11(c) herein, is different than the Company’s fiscal year
at the time of the Effective Date, then the Executive shall be paid (i) the
Annual Bonus that would have been paid upon the end of Company’s fiscal year in
which the Effective Date Occurs, and (ii) a pro-rata  Annual Bonus for any
months of service performed following the end of  the Company’s fiscal year, but
prior to the first day of the successor’s  fiscal year immediately following the
Change of Control.  The Annual Bonuses thereafter shall be based on the
successor’s first full fiscal year beginning after the Change of Control and
successive fiscal years thereafter. Any partial months shall be rounded to the
nearest whole number using normal mathematical convention.

 

iii.    Incentive, Savings and Retirement Plans.  In addition to Annual Base
Salary and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and programs applicable to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans practices, policies and programs provide the Executive with
incentive, savings and retirement benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the one-year
immediately preceding the Effective Date, or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

 

iv.    Welfare Benefit Plans.  During the Employment Period, the Executive
and/or the Executive's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) and applicable to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect at any time during the one-year period





-4-

--------------------------------------------------------------------------------

 



immediately preceding the Effective Date, or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

 

v.    Expenses.  During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive upon submission of appropriate accountings in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect at any time during the one-year period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

vi.    Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect at any time during the one-year period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

vii.   Office and Support Staff.  During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the one-year
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided at any time thereafter with respect to other peer
executives of the Company and its affiliated companies. 

 

viii.  Vacation.  During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect at any
time during the one-year period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other peer incentives of the Company and its affiliated companies.

 

5.    Termination of Employment.

 

a)    Death or Disability.  The Executive's employment shall terminate
automatically upon the Executive's death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of
"Disability" set forth below), it may give to the Executive written notice in
accordance with Section 13(b) of this Agreement of its intention to terminate
the Executive's employment.  In such event, the Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the "Disability Effective Date"), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties.  For purposes of this Agreement,
"Disability" means the absence of the Executive from the





-5-

--------------------------------------------------------------------------------

 



Executive's duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive's legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

b)    Cause.  The Company may terminate the Executive's employment during the
Employment Period for "Cause".  For purposes of this Agreement, "Cause" means
(i) an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company, (ii) repeated violations by the Executive of the Executive's
obligations under Section 4(a) of this Agreement (other than as a result of
incapacity due to physical or mental illness) which are demonstrably willful and
deliberate on the Executive's part, which are committed in bad faith or without
reasonable belief that such violations are in the best interests of the Company
and which are not remedied in a reasonable period of time after receipt of
written notice from the Company or (iii) the conviction of the Executive of a
felony involving moral turpitude.  The Company shall provide the Executive with
30 days written notice of any determination of Cause and provide the Executive,
for a period of 30 days following such notice, with the opportunity to appear
before the Board, with or without legal representation, to present arguments and
evidence on his behalf and following such presentation to the Board, the
Executive may only be terminated for Cause if the Board (excluding the Executive
if he is a member of the Board), by unanimous consent reasonably determines in
good faith that his actions did, in fact, constitute for Cause.

 

c)    Good Reason.  The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason.  For purposes of this
Agreement, "Good Reason" means:

i.      A material diminution in the Executive’s base compensation;

ii.     A material diminution in the Executive’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control or, if
applicable, the Date of Termination;

iii.    A material change in the geographic location in which Executive’s
principal office was located immediately prior to the Change of Control or, if
applicable, the Date of Termination, such that it makes it unreasonable for the
Executive to commute to the Company’s offices four or more business days per
week;

iv.    Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Executive
provides services;

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after the delivery of such
written notice and has failed to cure such event or condition to the reasonable
satisfaction of the Executive within such thirty (30) day cure period.





-6-

--------------------------------------------------------------------------------

 



d)    Notice of Termination.  Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b) of this
Agreement.  For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
fifteen days after the giving of such notice).  The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive's or
the Company’s rights hereunder.

 

e)    Date of Termination.  "Date of Termination" means the date of receipt of
the Notice of Termination or any later date (taking into account any applicable
notice and cure period) specified therein, as the case may be;
provided  however, that (i) if the Executive's employment is terminated by the
Company other than for Cause, death or Disability, the Date of Termination shall
be the date on which the Company notifies the Executive of such termination, and
(ii) if the Executive's employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.

 

6.    Obligations of the Company upon Termination.

 

a)    Death.  If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for (i) payment of the sum of the following amounts:  (A)
the Executive's Annual Base Salary through the Date of Termination to the extent
not theretofore paid, (B) the product of (I) the Target Bonus for the fiscal
year in which the Date of Termination occurs and (II) a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, and (C) any accrued and unpaid
Annual Bonus amounts, compensation or vacation pay, in each case, to the extent
not yet paid by the Company (the amounts described in subparagraphs (A), (B) and
(C) are hereafter referred to as "Accrued Obligations" and shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination), and (ii) any other benefits or compensation
payable under any employee benefit plan in accordance with the applicable plans’
terms, including, without limitation, any non-qualified plan; Subject to the
provisions of Section 9 hereof, but, otherwise, anything herein to the contrary
notwithstanding, the Executive's family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Company and any of
its affiliated companies to surviving families of peer executives of the Company
and such affiliated companies under such plans,





-7-

--------------------------------------------------------------------------------

 



programs, practices and policies relating to family death benefits, if any, as
in effect with respect to other peer executives and their families at any time
during the one year period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive's family, as in effect on the
date of the Executive's death with respect to other peer executives of the
Company and its affiliated companies and their families.

 

b)    Disability.  If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of the Accrued Obligations (which shall be paid in a lump sum in cash within 30
days of the Date of Termination).  Subject to the provisions of Section 9
hereof, but, otherwise, anything herein to the contrary notwithstanding, the
Executive shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its affiliated companies to disabled executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect with respect to other peer
executives and their families at any time during the one year period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive's family, as in effect at any time thereafter with respect to other
peer executives of the Company and its affiliated companies and their families.

 

c)    Cause, Other than for Good Reason.  If the Executive's employment shall be
terminated by the Company for Cause or by the Executive other than for Good
Reason (and other than by reason of his death or disability) during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive Annual Base
Salary through the Date of Termination.  In such case, such amounts shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.  The Executive shall, in such event, also be entitled to any
benefits required by law that are not otherwise provided by this Agreement.

 

d)    Termination Following a Change of Control by the Company without Cause or
by the Executive for Good Reason.  Following a Change of Control if the
Executive is terminated by the Company without Cause or he resigns for Good
Reason during the Employment Period, then the Executive shall be entitled to
each and all of the following:

 

i.     the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination (A) the Executive's Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (B) the
product of (I) the Target Bonus for the fiscal year in which the Date of
Termination occurs and (II) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, and (C) any accrued and unpaid Annual Bonus
amounts, compensation or vacation pay, in each case, to the extent not yet paid
by the Company





-8-

--------------------------------------------------------------------------------

 



ii.    the Company shall pay to the Executive a lump sum amount in cash within
30 days after the Date of Termination (such amount shall be hereinafter referred
to as the “Change of Control Payment”) equal to the product of (X) one point
five (1.5) multiplied by the sum of (i) (Y) the Annual Base Salary for the
fiscal year immediately preceding the Date of Termination and (ii) the greatest
of (a) the average (annualized for any fiscal year consisting of less than
twelve full months or with respect to which the Executive has been employed by
the Company for less than twelve full months) bonus paid or that has been earned
and accrued, but unpaid to the Executive by the Company and its affiliated
companies in respect of the three fiscal years immediately preceding the fiscal
year in which the Date of Termination occurs, (b) the Annual Bonus paid for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs, or (c) the Target Bonus for the fiscal year in which the
Date of Termination occurs  ; and

 

iii.   the Company shall pay to the Executive in a lump sum in cash within 30
days the amount equal to one point five (1.5) times the Company share of the
annual group medical and/or dental insurance premium for such coverage that was
in place for the Executive immediately prior to the Date of Termination; and

iv.   notwithstanding any other provisions to the contrary contained herein or
in any option agreement, restricted stock agreement or other equity compensation
agreement, between the  Company and the Executive, or any stock option,
restricted stock or other equity compensation plans sponsored by the Company,
unless such agreement or plan expressly references and supercedes this
Agreement, then all unvested options, restricted stock or stock appreciation
rights which Executive then holds to acquire securities from the Company shall
be immediately and automatically vested and/or exercisable as of the Date of
Termination, and the Executive shall have the right to exercise any such options
or stock appreciation rights for the longer of (A) the period of time provided
for in the applicable equity award agreement or plan, or (B) the shorter of  one
year after the Date of Termination or the remaining term of the applicable
equity award.

 

e)    Termination by the Company Without Cause or by Executive for Good Reason. 
If the Executive's employment with the Company shall be terminated by the
Company without Cause or by the Executive for Good Reason (as defined in Section
5(c) without regard to whether a Change of Control has occurred) at any time
prior to the Effective Date, then the Executive shall be entitled to each and
all of the following:

i.     the Company shall pay the Executive within 30 days after the Date of
Termination (A) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (B) any accrued and unpaid
Annual Bonus amounts, compensation or vacation pay, in each case, to the extent
not yet paid by the Company





-9-

--------------------------------------------------------------------------------

 



ii.    the Company shall pay the Executive within 30 days after the Date of
Termination the product of (I) the greater of (a) the average bonus paid or that
has been earned and accrued, but unpaid to the Executive by the Company and its
affiliated companies in respect of the three fiscal years immediately preceding
the fiscal year in which the Date of Termination occurs, and (b) the Annual
Bonus paid for the fiscal year immediately preceding the Date of Termination
(both (a) and (b) annualized for any fiscal year consisting of less than twelve
full months or with respect to which the Executive has been employed by the
Company for less than twelve full months) and (II) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365,

 

iii.   the Company shall continue to pay the Executive his Base Salary divided
by the number of payroll periods during the one year severance period for the
period of one (1) year from the Date of Termination in accordance with its
normal payroll practices and subject to applicable tax withholding;  and

 

iv.   To the extent the Executive participated in the Company’s group
medical/dental insurance immediately prior to the Date of Termination, if
Executive elects to continue receiving group medical and/or dental insurance
under the continuation coverage rules known as COBRA, the Company shall pay the
Company share of the premium for such coverage that it pays for active and
similarly-situated employees who receive the same type of coverage (single,
family, or other) until the end of the period for which the Company is paying
Executive his current base salary pursuant to Section 6(e)(iii).

f)    Mitigation.  The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

 

g)    Other Severance Benefits.  The severance pay and benefits provided for in
Section 6(e) shall be in lieu of any other severance or termination pay to which
the Executive may be entitled under any Company severance or termination plan,
program, practice or arrangement.  The Executive's entitlement to any other
compensation or benefits shall be determined in accordance with the Company's
employee benefit plans and other applicable programs, policies and practices
then in effect.

 

7.    Non-exclusivity of Rights.  Except as provided in Section 6, nothing in
this Agreement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein





-10-

--------------------------------------------------------------------------------

 



limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its affiliated companies.  Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program except as
explicitly modified by this Agreement.

 

8.    Full Settlement.  

a)    The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in Section
6(d)(ii), such amounts shall not be reduced whether or not the Executive obtains
other employment. 

 

b)    Prior to the occurrence of a Change of Control, the Company agrees to
reimburse the Executive for all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof, if the Executive
prevails in such contest.  Following a Change of Control, the Company agrees to
pay promptly as incurred, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof.

 

c)    If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section
6(d) as though such termination were by the Company without Cause, or by the
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled. 

 





-11-

--------------------------------------------------------------------------------

 



9.    280G Protection. 

a)    In the event that the Executive shall become entitled to payment and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Internal Revenue Code (the “Code”) or any person affiliated with the Company
or such person) as a result of such change in ownership or effective control
(collectively the “Company Payments”), and such Company Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (and any
similar tax that may hereafter be imposed by any taxing authority) the Company
shall pay to the Executive the greater of the following, whichever gives the
Executive the highest net after-tax amount (after taking into account federal,
state, local and social security taxes at the maximum marginal rates) (x) the
Company Payments or (y) one dollar less than the amount of the Company Payments
that would subject the Executive to the Excise Tax.  In the event that the
Company Payments are required to be reduced pursuant to the foregoing sentence,
then the Company Payments shall be reduced as mutually agreed between the
Company and the Executive or, in the event the parties cannot agree, in the
following order (1) any lump sum severance based on Base Salary or Annual Bonus,
(2) any other cash amounts payable to the Executive, (3) any benefits valued as
parachute payments; and (4) acceleration of vesting of any equity.

 

b)    For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Code Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Company Payments (in whole or in part) either expressly do
not constitute “parachute payments,” represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the “base amount” or are otherwise not subject to the Excise Tax,
and (y) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants. All determinations hereunder shall be
made by the Accountants which shall provide detailed supporting calculations
both to the Company and the Executive at such time as it is requested by the
Company or the Executive.  If the Accountants determine that payments under this
Agreement must be reduced pursuant to this paragraph, they shall furnish the
Executive with a written opinion to such effect.  The determination of the
Accountants shall be final and binding upon the Company and the Executive.

 

c)    In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do





-12-

--------------------------------------------------------------------------------

 



not potentially materially adversely affect the Executive, but the Executive
shall control any other issues.  In the event the issues are interrelated, the
Executive and the Company shall in good faith cooperate so as not to jeopardize
resolution of either issue, but if the parties cannot agree the Executive shall
make the final determination with regard to the issues.  In the event of any
conference with any taxing authority regarding the Excise Tax or associated
income taxes, the Executive shall permit the representative of the Company to
accompany the Executive, and the Executive and the Executive’s representative
shall cooperate with the Company and its representative.

 

10.  Confidential Information.  The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

11.  Successors.

 

a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.

 

b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  The Company
shall provide written evidence to the Executive to document compliance with the
foregoing sentence within ten (10) business days of the Effective Date.  As used
in this Agreement, "Company" shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. In addition,
the Executive shall be entitled, upon exercise of any outstanding stock options
or stock appreciation rights of the Company, to receive in lieu of shares of the
Company’s stock, shares of such stock or other securities of such successor as
the holders of





-13-

--------------------------------------------------------------------------------

 



shares of the Company’s stock received pursuant to the terms of the merger,
consolidation or sale.

 

12.  Compliance With Section 409A of the Internal Revenue Code.  To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code (hereinafter referred to as “Section 409A”).  This
Agreement shall be administered in a manner consistent with its intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A shall
have no force and effect until amended to comply with Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event any payment or benefit hereunder is determined to constitute non-qualified
deferred compensation subject to Section 409A, then to the extent necessary to
comply with Section 409A, such payment or benefits shall not be made, provided
or commenced until six (6) months after the Executive’s “separation from
service” as such phrase is defined for the purposes of Section 409A. 

 

13.  Release.   The Executive agrees that, with the exception of the Accrued
Obligations due to him in accordance with the terms hereunder, that the payment
of any severance under this Agreement to the Executive by the Company, is
subject to and conditioned on Executive executing a general release of the
Company in a form and scope determined by the Company in its sole discretion
(the “Release Agreement”), without Executive revoking such Release Agreement
within fifty-two (52) days of the Date of Termination (the “Consideration
Period”) and provided that (a) if the Date of Termination occurs in one calendar
year and the Consideration Period (including the payment date) expires during
the following calendar year, then notwithstanding anything herein to the
contrary, the payments of severance under Section 6(e) will be paid by the
Company to the Executive in the second calendar year; (b) the Executive
continues to comply with the provisions of the Non-Competition Agreement; and
(c) prior to the expiration of the Consideration Period (i) Executive provides
satisfactory evidence to the Company that he has returned all Company property,
confidential information and documentation to the Company, and (ii) provides the
Company with a signed written resignation of Executive’s status as an officer of
the Company or any of its affiliates, if applicable.

 

14.  Miscellaneous.

a)   This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.





-14-

--------------------------------------------------------------------------------

 



b)   All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

<Address>If to the Company:

 

Idera Pharmaceuticals, Inc.

167 Sidney Street

Cambridge, MA 02139

Attention:  Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

d)    The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

 

e)    The Executive's or the Company’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof.

 

f)    This Agreement contains the entire understanding of the Company and the
Executive with respect to the rights and other benefits that the Executive shall
be entitled during the Employment Period, and in connection therewith shall
supersede all prior oral and written communications with the Executive with
respect thereto; provided,  however, that the Invention, Non-Disclosure and
Non-Competition Agreement, option or other equity agreements or other employment
agreement by and between the Company and Executive shall remain in full force
and effect and if the Company’s separation policy would provide greater benefits
to the Executive than this Agreement, then the Executive may elect to receive
benefits under the Company’s separation policy in lieu of the benefits provided
hereunder.  Nothing herein shall affect the application of the Company’s
separation policy in lieu of the benefits provided hereunder.  Nothing herein
shall affect the application of the Company’s separation policy prior to the
Effective Date.

 

g)    The Executive and the Company acknowledge that, except as may otherwise be
provided under this Agreement or any other written agreement between the
Executive and the Company, prior to the Effective Date, the employment of the
Executive by the Company is “at will” and may be terminated by either the
Executive or the Company at any time.  Notwithstanding anything contained
herein, if during or prior to the Employment Period, the Executive shall
terminate employment with the Company other than for Good Reason,  then the
Executive shall have no liability to the Company.

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

[Signature page follows]

 





-15-

--------------------------------------------------------------------------------

 



 

 

 

 

IDERA PHARMACEUTICALS, INC.

 

 

 

 

 

  By:

 

 

  Name:

 

  Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

-16-

--------------------------------------------------------------------------------